Case 1:19-cv-00290-JB-B Document 25 Filed 06/01/20 Page 1 of 1   PageID #: 655



                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ALABAMA
                             SOUTHERN DIVISION

SHARON LANG WILLIAMS,                *
                                     *
        Plaintiff,                   *
                                     *
vs.                                  *   CIVIL ACTION NO. 19-00290-JB-B
                                     *
ANDREW M. SAUL,                      *
Commissioner of Social               *
Security,                            *
                                     *
      Defendant.                     *

                                    ORDER

      After due and proper consideration of the issues raised, and

there     having     been   no   objections    filed,    the     report    and

recommendation of the Magistrate Judge made under 28 U.S.C. §

636(b)(l)(B) and dated May 12, 2020 (Doc. 24), is ADOPTED as the

opinion of this Court.

      DONE this 1st day of June, 2020.

                                         /s/ JEFFREY U. BEAVERSTOCK
                                         UNITED STATES DISTRICT JUDGE
